Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 9, 2014

                                      No. 04-14-00399-CV

                          IN THE INTEREST OF D. M., A CHILD,

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-02386
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        Appellant’s motion for extension of time to file a brief is granted. We order appellant’s
brief due July 18, 2014.


                                                     ___________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court